GUARANTY




THIS GUARANTY, effective as of June 24, 2008 and given by Southwestern Energy
Company (“Guarantor”) to induce Texas Gas Transmission, LLC (“Texas Gas”) to
commence or to continue to provide service(s) pursuant to the terms and
conditions of Texas Gas’s FERC Gas Tariff for Southwestern Energy Services
Company (“Shipper”) and/or to enter into service agreement(s) in connection
therewith.




RECITAL




A.

WHEREAS, Texas Gas owns and operates certain facilities to provide natural gas
services pursuant to Texas Gas’s FERC Gas Tariff;




B.

WHEREAS, Guarantor desires to induce Texas Gas to expand its interstate pipeline
system by constructing and operating two new lateral lines and related
facilities (collectively referred to as the “Expansion Project”) in order to
provide service(s) for Shipper pursuant to the terms and conditions of Texas
Gas’s FERC Gas Tariff and/or one or more service agreements  entered into
pursuant to that certain “Precedent Agreement for the Fayetteville/Greenville
Expansion Project” between Texas Gas and Shipper (the “Agreement(s)”); and




C.

WHEREAS, Texas Gas is willing to expand its system and commence such service(s)
only if the Guarantor guarantees, to the extent specified herein, payment and
performance of Shipper’s covenants, agreements, obligations, and liabilities
under the Agreement(s) and any other agreement or instrument related thereto or
entered into the connection therewith.




NOW THEREFORE, in consideration of the premises Guarantor agrees as follows:




AGREEMENT

1.

Guaranty.  The Guarantor hereby irrevocably and unconditionally guarantees the
payment of obligations (including any obligations to repay gas in kind that may
subsequently be converted from an in-kind obligation to a cash payment
obligation) and liabilities of Shipper to Texas Gas pursuant to the
Agreement(s), (collectively, the “Guaranteed Obligations”), subject to the terms
and conditions set forth herein.  Guarantor agrees, subject to the Guaranty Cap
(defined below), upon any failure by the Shipper to pay any of the Guaranteed
Obligations, that it will pay any amounts then due and payable that Shipper has
failed to pay Texas Gas within ten (10) days following written demand by Texas
Gas. The Guarantor agrees that Texas Gas may resort to the Guarantor for payment
of any of the Guaranteed Obligations, whether or not Texas Gas shall have
resorted to any collateral security, or shall have proceeded against any other
obligor principally or secondarily obligated with respect to any of the
Guaranteed Obligations.  This Guaranty shall constitute a guaranty of payment,
and not of collection.  As of any date upon which a payment is required to made,
Guarantor’s total payment obligation hereunder shall not exceed an amount (the
“Guaranty Cap”) equal to the lesser of (i) 25% of Shipper’s negotiated demand
charges for the full term of the Agreement(s), less any payments with respect to
the Guaranteed Obligations made by Guarantor pursuant to this Agreement, or (ii)
25% of Shipper’s




1







--------------------------------------------------------------------------------

negotiated demand charges for the remaining initial terms of the Agreement(s) as
of the first day of the month of services under the Agreement(s) for which
payment is claimed, which amount shall reflect any reductions in Shipper’s
obligations under the Agreement(s).  To the extent that payments hereunder
discharge, in full, any Guaranteed Obligations as to which Shipper is in arrears
or default, Shipper shall be deemed to have paid such Guaranteed Obligations in
full and to have cured any default.




2.

Guaranty Unconditional and Absolute.  The obligations of the Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:




(A)

any extension, renewal, settlement, compromise, waiver, discharge or release in
respect of any Guaranteed Obligations of Shipper;




(B)

the existence, or extent of, any release, exchange, surrender, non-perfection or
invalidity of any direct or indirect security for any of the Guaranteed
Obligations;




(C)

any modification, amendment, waiver, extension of or supplement to any of the
Agreement(s) or the Guaranteed Obligations agreed to from time to time by
Shipper and Texas Gas, except insofar as it modifies the Guaranty Cap;




(D)

any change in the corporate existence (including its constitution, laws, rules,
regulations or powers), structure or ownership of Texas Gas or the Guarantor, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
Texas Gas or its assets, or the Guarantor;




(E)

the existence of any claim, set-off or other rights which the Guarantor may have
at any time against Texas Gas, Shipper, or any other corporation or person,
whether in connection herewith or in connection with any unrelated transaction;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;




(F)

the invalidity or unenforceability in whole or in part of the Agreement(s) or
any Guaranteed Obligations or any instrument evidencing any Guaranteed
Obligations;




(G)

any other act or omission to act or delay of any kind by Texas Gas which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of the Guarantor’s obligations hereunder; provided, nothing herein
shall limit the Guarantor’s right to assert any defense, setoff or other right
available to Shipper under the Agreement(s).




3.

Term.  This Guaranty shall remain in full force and effect until the earlier of
the date upon which (x) the Guaranteed Obligations have been performed or (y)
the aggregate amount of payments made by Guarantor hereunder equals or exceeds
the Guaranty Cap as of such date.    





2







--------------------------------------------------------------------------------




4.

Waiver by Guarantor.  Guarantor irrevocably waives acceptance hereof, diligence,
presentment, demand, protest, notice of dishonor, notice of any sale of
collateral and any notice not provided for herein, any right of subrogation to
Shipper’s rights against Texas Gas under the Agreement or otherwise, and any
requirement that at any time any person exhaust any right to take any action
against Shipper or their assets or any other Guarantor or person.




5.

Subrogation.  Upon making any payment hereunder, the Guarantor shall be
subrogated to the rights of Texas Gas against Shipper with respect to such
payment; provided that the Guarantor shall not enforce any right or receive any
payment by way of subrogation until all of the Guaranteed Obligations then due
shall have been paid in full and Texas Gas agrees to take, at Guarantor’s
expense, such steps as the Guarantor may reasonably request to implement such
subrogation.




6.

Stay of Acceleration Ineffective with Respect to Guarantor.  In the event that
acceleration of the time for payment of any amount payable by Shipper under the
Agreement(s) is stayed upon the insolvency, bankruptcy or reorganization of
Shipper, all such amounts otherwise subject to acceleration or required to be
paid upon an early termination pursuant to the terms of the Agreement(s) shall
nonetheless be payable by the Guarantor hereunder on written demand by the Texas
Gas.




7.

Assignment; Successors and Assigns.  This Guaranty shall be binding upon and
inure to the benefit of the Guarantor and its successors and assigns and Texas
Gas and its successors and assigns.  No party may assign its rights and
obligations hereunder without the prior written consent of the other party, and
any such purported assignment without such written consent shall be void.




8.

Amendments and Waivers.  No provision of this Guaranty may be amended,
supplemented or modified, nor any of the terms and conditions hereof waived,
except by a written instrument executed by the Guarantor and the Texas Gas.




9.

Remedies Cumulative.  The rights, powers, remedies and privileges provided in
this Guaranty are cumulative and not exclusive of any rights, powers, remedies
and privileges provided by law and any other agreement.




10.

Limitation.  Guarantor’s liability hereunder shall be, and is specifically
limited to, payments expressly required to be made under the Agreement(s) (even
if such payments are deemed to be damages); and in no event shall Guarantor be
subject hereunder to consequential, exemplary, equitable, or punitive damages,
except to the extent specifically provided in the Agreement(s) to be due from
Shipper.




11.

Representations and Warranties.  Guarantor represents and warrants as follows:




(A)

The Guarantor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has full corporate power to




3







--------------------------------------------------------------------------------

execute, deliver and perform this Guaranty.




(B)

The execution, delivery and performance of the Guaranty has been and remain duly
authorized by all necessary corporate action and do not contravene any provision
of law or of the Guarantor’s constitutional documents or any contractual
restriction binding on the Guarantor or its assets.




(C)

All consents, authorizations and approvals of, and registrations and
declarations with, any governmental authority necessary for the due execution,
delivery and performance of this Guaranty have been obtained and remain in full
force and effect and all conditions thereof have been duly complied with, and no
other action by and no notice to or filing with, any governmental authority is
required in connection with the execution, delivery or performance of this
Guaranty.




(D)

This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.




12.

Notices.

All notices or communications to the other party shall be in writing and shall
be directed by registered or certified mail or overnight delivery service to




Texas Gas:

3800 Frederica Street

Owensboro, KY 42301

Attention: Credit Services







Guarantor:

2350 N. Sam Houston Parkway East, Suite 125

Houston, Texas 77032

Attention:  Chief Financial Officer




or such other address as each party may from time to time specify in writing.
 Notices are effective when actually received by the party to which they are
given, as evidenced by written acknowledgement or affidavit of hand delivery or
courier receipt.




13.

GOVERNING LAW AND JURISDICTION.  THIS GUARANTY WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO CHOICE OF
LAW DOCTRINE OR CONFLICT OF LAW PRINCIPLES THEREOF.





4







--------------------------------------------------------------------------------

14.

Third Party Beneficiaries.  This Guaranty shall not be construed to create any
third party beneficiary relationship as to or with any person or entity other
than the Texas Gas.







IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the 27th of October, 2008.

 

 

 

SOUTHWESTERN ENERGY COMPANY

           

By:

    /s/ GREG D. KERLEY                                   Name:  Greg D. Kerley  
    Title:     Executive Vice President & Chief                   Financial
Officer  








5





